          Case 4:20-mj-00573-CAN Document 1 Filed 08/07/20 Page 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court
                                                            for ti,e AUG 0 7 2020
                                                 Eastern District of Texas Clerk, U.5. District Court
                                                                                                           Texas Eastern

                  United States of America                     )
                               v.
                                                               )                        ~
                                                               ) Case No.
                      David Pettigrew
                                                               ) 4:20MJ573
                                                               )
                                                               )
                                                               )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 20,2020 in the county of Grayson in the

      Eastern District of Texas , the defendant(s) violated:

            Code Section Offense Description

18 U.S.C. § 2252A(a)(l) Transportation of Child Pornography




         This criminal complaint is based on these facts:

See the attached affidavit.




         sf Continued on the attached sheet.



                                                                                         omplainant's signature

                                                                               Special Agent Amber Tallas, DHS, HSI
                                                                                        Printedname and title

Swo n to before me and signed in my p esence.



Date:             08/07/2020


                      Sherman, Texas                                  Christine A. Nowak, Magistrate Judge
City and state:
                                                                                        Printed name and title
